                                            Case 3:19-cv-07799-SI Document 37 Filed 10/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEBCORE-OBAYASHI JOINT                              Case No. 19-cv-07799-SI
                                         VENTURE,
                                   8
                                                        Plaintiff,                           ORDER DENYING DEFENDANT'S EX
                                   9                                                         PARTE APPLICATION TO SHORTEN
                                                 v.                                          TIME AND SCHEDULING CASE
                                  10                                                         MANAGEMENT CONFERENCE FOR
                                         ZURICH AMERICAN INSURANCE                           NOVEMBER 13, 2020 AT 3:00 PM
                                  11     COMPANY,
                                                                                             Re: Dkt. No. 34
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The Court has reviewed defendant’s ex parte application to shorten time and plaintiff’s

                                  15   opposition thereto. The Court concludes that there is no reason to shorten time on defendant’s

                                  16   motion to stay, which is scheduled for a hearing on November 13, 2020. In the interim, the Court

                                  17   directs the parties to cooperate regarding discovery, including proceeding with depositions where

                                  18   possible. The Court also schedules a case management conference for November 13 at 3:00 p.m.

                                  19   to discuss discovery and the pretrial and trial schedule, in the event the Court denies a stay.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: October 14, 2020                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge

                                  25

                                  26
                                  27

                                  28
